                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 LAMONTE MCINTYRE, et al.,

                Plaintiffs,

                v.                                                       Case No. 18-CV-02545-JAR-KGG

 UNIFIED GOVERNMENT OF WYANDOTTE
 COUNTY AND KANSAS CITY, KANSAS, et
 al.,

                Defendants.


                                      MEMORANDUM AND ORDER

        Plaintiffs Lamonte and Rose McIntyre assert causes of action, including malicious

prosecution and due process violations, based on Defendants’ alleged actions in a state criminal

case against Lamonte McIntyre. This matter comes before the Court on Defendants’ Joint

Motion for Recusal (Doc. 28). Plaintiffs have responded to Defendants’ motion.1 For the

reasons explained below, the Court grants Defendants’ motion.

        Under 28 U.S.C. § 455(a), a judge “shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” A trial judge “must recuse himself when there

is the appearance of bias, regardless of whether there is actual bias.”2 When applying § 455(a),

“the judge’s actual state of mind, purity of heart, incorruptibility, or lack of partiality are not the

issue.”3 “The test is whether a reasonable person, knowing all the relevant facts, would harbor




        1
            Doc. 45.
        2
           Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648, 659 (10th Cir. 2002) (citing Nichols v.
Alley, 71 F.3d 347, 350 (10th Cir. 1995)).
        3
            United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993).
doubts about the judge’s impartiality.”4 If there is a “close question” as to whether

disqualification is appropriate, the judge must recuse.5

        “On the other hand, a judge also has ‘as strong a duty to sit when there is no legitimate

reason to recuse as he does to recuse when the law and facts require.’”6 The Tenth Circuit has

cautioned that “[t]he recusal statute should not be construed so broadly as to become

presumptive or to require recusal based on unsubstantiated suggestions of personal bias or

prejudice.”7 The court’s determination as to whether recusal is required is “extremely fact

driven.”8 Further, the decision to recuse is committed to the sound discretion of the court.9

        Plaintiffs’ claims arise from Defendants’ alleged actions in a 1994 Wyandotte County,

Kansas criminal case against Plaintiff Lamonte McIntyre, which resulted in him being convicted

of a double homicide.10 During proceedings in an October 13, 2017 exoneration hearing, the

Wyandotte County District Attorney moved to dismiss—and the Wyandotte County District

Court dismissed—the charges underlying McIntyre’s conviction.11 Defendants seek recusal

based on this Court’s reference to the dismissal of Lamonte McIntyre’s criminal case in a

Memorandum and Order in United States v. Orozco12—an unrelated criminal proceeding.




        4
           Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987) (citing United States v. Hines, 696 F.2d 722, 728
(10th Cir. 1982)).
        5
            Bryce, 289 F.3d at 659 (citing Nichols, 71 F.3d at 352).
        6
            Id. (quoting Nichols, 71 F.3d at 351).
        7
            Id. at 659–60 (citing Switzer v. Berry, 198 F.3d 1255, 1258 (10th Cir. 2000)).
        8
            Id. at 660 (quoting Nichols, 71 F.3d at 352).
        9
            Hinman, 831 F.2d at 938.
        10
             Doc. 1 ¶¶ 2–3.
        11
         See State v. McIntyre, Case No. 94CR1213, Order Releasing Defendant From Custody and Dismissal of
94CR1213 (Wyandotte Cty. Dist. Ct. Oct.13, 2017).
        12
           291 F. Supp. 3d 1267 (D. Kan. 2017), affirmed in part, reversed in part and remanded by United States
v. Orozco, 916 F.3d 919 (10th Cir. 2019).




                                                            2
        In a Memorandum and Order issued in United States v. Orozco, this Court vacated

Gregory Orozco’s convictions and dismissed the underlying indictment with prejudice.13 The

Court determined that Assistant United States Attorney Terra Morehead (“AUSA Morehead”)

violated Orozco’s Sixth Amendment right by unduly interfering with a defense witness’ decision

to testify.14 In assessing whether AUSA Morehead acted in bad faith, the Court explained that

“[t]his prosecutor should have had a heightened awareness of the bounds of fair play and the

gravity of witness interference.”15 And in a footnote, the Court expanded its reasoning,

mentioning dismissal of the charges against Lamonte McIntyre: “Indeed, in a highly publicized

case, AUSA Morehead has been accused of improper witness interference in securing a wrongful

conviction in State v. McIntyre, a case in which an innocent man was recently exonerated after

serving 23 years for a murder he did not commit.”16

        While the Court is certain that it would preside over this case with impartiality and

fairness, out of an abundance of caution, the Court finds that in this case recusal is appropriate.

The Court’s reference to Lamonte McIntyre in a footnote of an unrelated criminal proceeding

was neither an indication of whether he was maliciously prosecuted, nor a statement of the merits

of the present action—rather, the reference was solely to support the Court’s findings regarding

AUSA Morehead’s actions while prosecuting the Orozco case. While the Court does not find

that the footnote reference to McIntyre’s criminal case shows any “deep-seated favoritism or




        13
             Id. at 1283 (D. Kan. 2017).
        14
             Id. at 1281.
        15
             Id. at 1277.
        16
            Id. at 1287, n.59 (citing State v. McIntyre, Case No. 94CR1213, Order Releasing Defendant From
Custody and Dismissal of 94CR1213 (Wyandotte Cty. Dist. Ct. Oct.13, 2017); Max Londberg & Eric Adler, Amid
‘Free Lamonte’ Chants, Hearing Begins in Case of KCK Man Imprisoned for 23 Years, Kansas City Star, Oct. 12,
2017, http://www.kansascity.com/news/local/article178461766.html).




                                                      3
antagonism that would make fair judgment impossible,”17 the Court recognizes that it could

result in an appearance of impartiality based on the language pertaining to innocence and

exoneration. For that reason, the Court finds it appropriate to recuse in this case. Therefore, in

the exercise of its discretion and to avoid any potential appearance of impartiality, the Court

grants the motion for recusal pursuant to § 455(a).

       IT IS THEREFORE ORDERED BY THE COURT that Defendants’ motion for

recusal (Doc. 28) is granted.

       IT IS SO ORDERED.

       Dated: May 22, 2019

                                                              s/ Julie A. Robinson
                                                              JULIE A. ROBINSON
                                                              CHIEF UNITED STATES DISTRICT JUDGE




       17
            Liteky v. United States, 510 U.S. 540, 555 (1994).




                                                          4
